     Case 2:20-cv-02214-PKH Document 6             Filed 12/22/20 Page 1 of 1 PageID #: 43




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

LUKE BRADLEY FRANCIS                                                                    PLAINTIFF

v.                                     No. 2:20-CV-02214

ROB SCHIBBELHUT, et al.                                                             DEFENDANTS

                                              ORDER

         The Court has received a report and recommendations (Doc. 5) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court dismiss Plaintiff’s complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) and deny the motion to proceed in forma pauperis as moot. The Court

has reviewed the record in this case and in Plaintiff’s prior case, Francis v. Hamby, et al.¸No. 2:20-

CV-02073, and agrees with the Magistrate in this case. The report and recommendations are

ADOPTED.

         IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.

         Judgment will be entered accordingly.

         IT IS SO ORDERED this 22nd day of December, 2020.


                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
